Read, J. (dissenting).
Granted, this appeal may not be conventionally moot or unripe. But then, plaintiffs’ claims are not justiciable in the orthodox sense either (see Board of Educ., Levittown Union Free School Dist. v Nyquist, 57 NY2d 27, 48 [1982] [indicating the constitutional standard would be unmet only in the case “possibly, of gross and glaring inadequacy,” which cannot be said to exist in New York where “the average per pupil expenditure exceeds that in all other States but two”];1 Campaign for Fiscal Equity v State of New York, 86 NY2d 307, *910341-342 [1995, Simons, J., dissenting] [interpreting Levittown to hold that “(t)he courts . . . were not to interfere in constitutional responsibilities assigned to other branches of government unless the executive and legislative branches had, in effect, defaulted on their duty to establish a State-wide system of education and fund it”] [CFE I]). This is why adequacy litigation is so difficult to deal with once the judiciary slips the traces of justiciability and lets these lawsuits go forward—as we did in CFE I and Campaign for Fiscal Equity v State of New York (100 NY2d 893 [2003] [CFE 77])—despite the serious separation-of-powers issues they pose.2
The adequacy litigation in New York differed from that in most states, as the CFE plaintiffs challenged only the level of state funding of the New York City School District, not the adequacy of education funding on a statewide basis. Nonetheless, the Governor proposed and the Legislature adopted a statewide plan—chapter 57 of the Laws of 2007—in response to the CFE litigation and, in particular, our decision in Campaign for Fiscal Equity, Inc. v State of New York (8 NY3d 14 [2006] [CFE 777]). Indeed, as the Attorney General points out, the Legislature in chapter 57 essentially adopted the Zarb Commission’s methodology and conclusions—which we endorsed as reasonable in CFE III—to create the formula to determine each district’s share of state school aid, and then significantly increased the amount of recommended funding.
In other states where, as in New York, substantial statewide education reforms have been put in place in response to judicial determinations of inadequacy, courts have declined to endorse follow-on adequacy challenges (see e.g. Hancock v Commissioner *911of Educ., 443 Mass 428, 822 NE2d 1134 [2005 plurality]; Londonderry School Dist. SAU #12 v State, 157 NH 734, 958 A2d 930 [2008]; Montoy v State, 282 Kan 9, 138 P3d 755 [2006]; see also Dayton, Dupre and Houck, Brother, Can You Spare a Dime? Contemplating the Future of School Funding Litigation in Tough Economic Times, 258 Educ L Rep 937 [Sept. 30, 2010] [summarizing the trend in recent adequacy cases toward deference to legislators, who are constitutionally required to balance state budgets annually]). Underlying these decisions is a forbearance seemingly born of heightened separation-of-powers sensitivities where the political branches have engaged in good-faith education reforms, given that the constitutional standards in this area are ambiguous, the solutions are subjective and the results are uncertain. Other state courts in recent years have dismissed new adequacy claims outright, expressing reluctance to risk entanglement with the prerogatives of the elected branches (see Bonner v Daniels, 907 NE2d 516, 522 [Ind 2009]; Oklahoma Educ. Assn. v State ex rel. Oklahoma Legislature, 158 P3d 1058, 1066 [Okla 2007]; Nebraska Coalition for Educ. Equity & Adequacy [Coalition] v Heineman, 273 Neb 531, 557, 731 NW2d 164, 183 [2007]).
The Attorney General asks us to dismiss plaintiffs’ complaint, but does not suggest that we overrule the CFE line of cases. Rather, he asks us to emulate sister state courts by, in effect, reverting to Levittown’s more modest conception of justiciability in light of the passage of chapter 57, which signaled the political branches’ serious engagement with issues of education funding, costs and reform. In fact, after this case was argued Governor Cuomo announced formation of a blue-ribbon commission with a wide-ranging charter to examine the State’s K-12 education system, specifically including the problems facing high-need urban school districts (see Executive Order [Cuomo] No. 44 [9 NYCRR 8.44] [dated Apr. 13, 2012]).
I would accept the Attorney General’s invitation and dismiss the complaint. Plaintiffs seek increased state funding on the theory that more money necessarily equals better student outcomes. They criticize the education aid formula prior to 2007, as it was applied to their small city school districts, but most of their ire is directed at chapter 57. In their view, the 2007 reforms assigned too humble a piece of New York’s school aid pie to their districts. Thus, this lawsuit, as is invariably the case in adequacy litigation, implicates a host of public policy questions. First and foremost, what exactly needs to be done to *912improve schools and student performance—especially, to close the achievement gap—and what is the price tag for these necessary measures, once settled upon? Given the extensive and continuing debate prompted by the publication of A Nation at Risk nearly 30 years ago,3 the answers to these fundamental questions remain elusive. Additional, equally subjective and policy-laden fiscal questions inhere in this lawsuit. Just for starters, what size budget do the State’s revenues support in a particular year? how much of this revenue should the Legislature appropriate to support public education, as opposed to Medicaid or public assistance or other government programs and operations? how much should the public be taxed to support public education? how should the financial burden be shared by localities and the State?
The “stubborn thing[ ]”4 at the heart of this case is that the way in which these public policy questions are resolved by the Governor and the Legislature will dictate how much school aid plaintiffs’ districts receive year to year in the future. We do plaintiffs no favor by keeping alive the illusion they can successfully end-run this fact via the courts.
Accordingly, I respectfully dissent.
Chief Judge Lippman and Judges Ciparick, Graffeo, Smith, Pigott and Jones concur in memorandum; Judge Ciparick concurs in a separate opinion; Judge Smith concurs in a separate opinion in which Judge Pigott concurs; Judge Read dissents in another opinion.
Order affirmed, etc.

. New York has maintained its high-ranking position. According to the National Education Association, the U.S. average per student expenditure for public elementary and secondary schools in 2009-2010 fall enrollment was $10,586. Among the states, New York ranked second in per pupil expenditures ($16,922), barely behind New Jersey ($16,967) (National Education Association, Rankings and Estimates: Rankings of the States 2010 and Estimates of School Statistics 2011 [Dec. 2010], at x, available at http://www.nea.org/assets/ docs/HE/NEA_Rankings_and_Estimates010711.pdf [accessed June 19, 2012]). Total expenditures for public elementary and secondary schools in New York *910increased from $25.6 billion ($10.2 billion in state funds) in fiscal year 1995-1996 (the year CFE I was decided) to $55.7 billion ($23.4 billion in state funds) in fiscal year 2009-2010 (New York State Education Department, Education Statistics for New York State [Table 10: Total Expenditures and State Funds for Public Elementary and Secondary Schools], available at http:// www.pl2.nysed.gov/irs/statistics/public/2012/TABLE10.pdf [accessed June 19, 2012]).

*909
(n. cont’d)



. This is the first adequacy case to survive a motion to dismiss since CFE I (see New York Civ. Liberties Union v State of New York, 4 NY3d 175, 182 [2005] [“because school districts, not individual schools, are the local units responsible for receiving and using state funding, and the State is responsible for providing sufficient funding to school districts, a claim under the Education Article requires that a district-wide failure be pleaded”]; New York State Assn. of Small City School Dists., Inc. v State of New York, 42 AD3d 648 [3d Dept 2007] [dismissing complaint for failure to allege district-wide failure for any particular school district]). These two cases, involving many of the same interests as this one, apparently served as something of a dress rehearsal.


. National Commission on Excellence in Education, A Nation at Risk: The Imperative for Educational Reform (1983).


. “Facts are stubborn things; and whatever may be our wishes, our inclinations, or the dictates of our passion, they cannot alter the state of facts and evidence” (John Adams, Argument in Defense of the Soldiers in the Boston Massacre Trials [Dec. 1770]).